            Case 1:16-cv-01533-ABJ Document 76 Filed 04/19/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    OI EUROPEAN GROUP B.V.,

                                           Plaintiff,

             v.
                                                         Case No. 1:16-cv-01533-ABJ
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                                         Defendant.


      PLAINTIFF’S OPPOSITION TO BOLIVARIAN REPUBLIC OF VENEZUELA’S
                        MOTION FOR A 120-DAY STAY

          Plaintiff OI European Group B.V. (“OIEG”) submits its opposition to Defendant

 Bolivarian Republic of Venezuela’s (“Venezuela”) Motion for a 120-Day Stay (the “Motion”)

 [Dkt. No. 71].

                                       Relevant Background

          OIEG commenced an arbitration against Venezuela more than seven years ago. More than

 four years ago, an arbitral tribunal issued its unanimous award (the “OIEG Award”), finding, inter

 alia, that Venezuela expropriated OIEG’s interests and was therefore required to pay just

 compensation to OIEG. In accordance with Article 54 of the ICSID Convention, the OIEG Award

 became “binding on the parties” from that moment. Venezuela sought to annul the OIEG Award,

 and on December 6, 2018, its request was denied. An ICSID annulment committee reaffirmed the

 OIEG Award and awarded additional costs and expenses to OIEG.

          OIEG filed this action in 2016. Venezuela resisted service, then moved to dismiss or stay

 in late 2017. Dkt. No. 23. This Court stayed this action on December 21, 2017, and lifted the stay

 on December 18, 2018. December 21, 2017 Minute Order; December 18, 2018 Minute Order. On

                                                  1
DB1/ 103543999.1
          Case 1:16-cv-01533-ABJ Document 76 Filed 04/19/19 Page 2 of 6



March 8, 2019, this Court denied Venezuela’s motion to dismiss, see March 8, 2019 Minute Order,

observing, in light of the mandate of section 1650a, that the only remaining issue in the case is

“whether the award exists.” Hrg. Tr. (March 8, 2019) 25:22. On March 14, 2019, the parties

agreed that “the remaining issues are appropriate for resolution by dispositive motion.” Joint

March 14, 2019 Report [Dkt. No. 55].

       Throughout the three-year history of the action in this Court, up until the parties’ agreement

on March 14, the GST firm vigorously represented Venezuela and, as far as the record shows, had

full authority to do so. See Emergency Motion to Strike [Dkt. No. 58] at 3 (asserting that on March

19, 2019, Mr. Jose Ignacio Hernandez was appointed “Special Attorney General” of Venezuela

and became “the only person having the power to represent [Venezuela] and appoint legal counsel

in cases outside of Venezuela.”).

       On March 28, 2019, the Curtis Mallet firm appeared, asserting that it now represents

Venezuela. Assuming that the facts are as it asserts, all acts undertaken in this Court on behalf of

Venezuela prior to March 19, 2019 were undertaken with full authority. That means, among other

things, that when the motion to dismiss was briefed, when it was reviewed by this Court, when

this Court announced its decision denying the motion, when the Court correctly concluded, given

the plain words of 22 U.S.C. §1650a, that the only remaining question was whether the award was

authentic, and when the parties agreed that the case was ripe for resolution by summary judgment

– Venezuela’s interest were fully represented and protected.

       Since that time, OIEG has filed a motion for summary judgment, Dkt. No. 60, and each of

the two firms claiming an interest in the defense has responded. Dkt. Nos. 71, 72. The result here

is inevitable. Judgment will have to enter in favor of OIEG. No stay can change that outcome.




                                                 2
          Case 1:16-cv-01533-ABJ Document 76 Filed 04/19/19 Page 3 of 6



                                             Argument

       “The right to proceed in court should not be denied except under the most extreme

circumstances.” GFL Advantage Fund, Ltd. v. Colkitt, 21 F.R.D. 189, 193 (D.D.C. 2003) (internal

quotations omitted). As the Supreme Court has recognized, “[t]he proponent of a stay bears the

burden of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997). “[T]he suppliant for

a stay must make out a clear case of hardship or inequity in being required to go forward, if . . .

the stay for which he prays will work damage to someone else.” Landis, 299 U.S. at 255.

Venezuela has not shown an objective need for any further delay here.

       “[T]he obligations of a foreign state are unimpaired by a change in that state’s

government.” Republic of Iraq v. ABB AG, 768 F.3d 145, 164 (2d Cir. 2014). Prior to the change

in Venezuela’s government, all issues pertinent to a judgment in this case were resolved. The

Curtis Mallet firm has not articulated any need to examine a factual record, or any reason why

delay will advance Venezuela’s interests as to the question whether judgment should enter. Curtis

Mallet has now opposed summary judgment, disputing only the question of the rate of post-

judgment interest. Thus it is now undisputed that OIEG is the beneficiary of an authentic and final

award against Venezuela entitled to recognition under section 1650a.

       By contrast, OIEG has already been prejudiced by many delays, including the most recent

delay brought on so that the Court could review authority issues raised at the eleventh hour.

OIEG’s right to enforce its award by way of attachment or otherwise is limited by its lack of a U.S.

judgment. See 28 U.S.C. § 1610(c). Other creditors are not so limited.

       Venezuela argues that a stay is necessary “to allow the newly installed government of

President Guiadó to conduct an orderly transition to democracy” and “to ensure that the Republic

is able to make fully informed decisions that protect the interests of the Republic during this crucial



                                                  3
           Case 1:16-cv-01533-ABJ Document 76 Filed 04/19/19 Page 4 of 6



moment in Venezuela’s history.” Motion at 5.1 Those are laudable goals, but a stay of this action

will not serve them.2 OIEG agrees that Venezuela and its creditors would benefit from coming to

the table. This case is simply about whether, when that day comes, OIEG has a right to be at that

table. There is no dispute that it does -- as Special Attorney General Hernandez well knows. He

provided expert testimony in the OIEG Arbitration. See Declaration of Christopher L. Carter [Dkt.

No. 64], Ex. 2 at v.

       OIEG’s reply in support of the motion for summary judgment (filed herewith) completes

the briefing on the summary judgment motion, and all that remains will be this Court’s ruling on

the merits.    Nearly eight years after the expropriation of its interests, OIEG’s losses from

Venezuela’s expropriation remain unsatisfied.       Further delay is unnecessary and would be

inequitable.

                                        CONCLUSION

       The Motion should be denied.




       1
          The humanitarian crisis in Venezuela is urgent and appalling, but neither entry of a stay
nor of a judgment will have any impact on that crisis.
       2
          For example, OIEG has not sought, in this Court, to attach any assets of Venezuela.
Indeed OIEG cannot attach assets of the sovereign until judgment enters and remains unsatisfied
for a reasonable period of time. 28 U.S.C. §1610(c).

                                                4
         Case 1:16-cv-01533-ABJ Document 76 Filed 04/19/19 Page 5 of 6



Dated: April 19, 2019                      Respectfully submitted,

                                           MORGAN, LEWIS & BOCKIUS LLP



                                           By: /s/ Susan Baker Manning
                                               Susan Baker Manning, Bar No. 499635
                                               susan.manning@morganlewis.com
                                               1111 Pennsylvania Avenue, NW
                                               Washington, DC 20004
                                               Telephone: +1.202.739.3000
                                               Facsimile: +1.202.739.3001

                                               and

                                               Sabin Willett (pro hac vice)
                                               sabin.willett@morganlewis.com
                                               Christopher L. Carter (pro hac vice)
                                               christopher.carter@morganlewis.com
                                               One Federal Street
                                               Boston, MA 02110-1726
                                               Telephone: +1.617.341.7700
                                               Facsimile: +1.617.341.7701

                                               Attorneys for Plaintiff
                                               OI European Group B.V.




                                       5
            Case 1:16-cv-01533-ABJ Document 76 Filed 04/19/19 Page 6 of 6




                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 19, 2019, I caused this document to be electronically filed

 with the Clerk of the Court of the U.S. District Court for the District of Columbia by using the

 CM/ECF system, which will automatically generate and serve notice of this filing to all counsel

 of record. I further certify that I am not aware of any party who will not receive such notice.



                                                          ____/s/ Susan Baker Manning____
                                                                Susan Baker Manning




DB1/ 103543999.1
